                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      WESTERN DIVISION



 HOLLI LUNDAHL,                                                   5:18-CV-05090-LLP


                        Plaintiff,

                                                        ORDER DISMISSING MOTIONS FOR
        vs.                                                 PRELIMINARY INJUNCTION


 JULIE GROSS,IN HER OFFICIAL AND
PERSONAL CAPACITIES AS DIRECTOR
 FOR THE STATE OF SOUTH DAKOTA
 OFFICE OF RURAL DEVELOPMENT;
 STATE OF SOUTH DAKOTA OFFICE OF
 RURAL DEVELOPMENT, CRAIG
 STEINLEY, LANCE LOCKWOOD,IN HIS
 OFFICIAL ANDTERSONAL CAPACITIES
 AS A LOAN SPECIALIST FOR THE STATE
 OF SOUTH DAKOTA OFFICE OF RURAL
 DEVELOPMENT;

                 V      Defendants.




       Plaintiff, Holli Lundahl is a pro se litigant and has alleged claims under the Equal Credit

Opportunity Act, the Federal Housing Act, Section 504 ofthe Rehabilitation Act, the "[EJqual

[PJrotection [A]ct.under the class theory pursuant to Village ofWillowbrook v. Olech," and Ex

Parte Young. Docket 1 at 1. Lundahl filed three separate "emergency" motions for "permanent

injunction." Dockets 4, 9, and 17. These motions(Dockets 4, 9, and 17) are denied for the

reasons stated below.

                                       Legal Background
       "A preliminary injunction is an extraordinary remedy." Roudachevski v. Ail-American

Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011)(citation omitted); see also Hughbanks v.

Dooley, 788 F. Supp. 2d 988, 992(D.S.D. 2011)."The burden of proving that a preliminary

injunction should be issued rests entirely with the movant." Gaffv. Harper,60 F.3d 518, 520

(8th Cir. 1995)."The burden on the movant 'is a heavy one, where,-as here, granting the

preliminary injunction will give [the movant] substantially the relief it would obtain after a trial

on the merits.'"College Craft Cos. v. Perry, 1995 U.S. Dist. LEXIS 19732, at *25(D. Minn.

1995)(quoting Sanbom Mfg. v. CampbellHausfeld/Scott Fetzer Co., 997 F.2d 484, 486(8th Cir.

1993)).

       "Whether a preliminary injunetion should issue involves consideration of(1)the threat of

irreparable harm to the movant;(2)the state ofthe balance between this harm and the injury that
                  !■




granting the injunetion will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest." Dataphase Sys., Inc. v. CL Sys., Inc., 640

F.2d 109, 113 (8th Cir. 1981) (en bane). The Eighth Circuit held that" 'the failure to show

irreparable harm is, by itself, a sufficient ground upon which to deny a preliminary injunction.' "

Adam-Mellang v.uApartment Search, Inc., 96 F.3d 297, 299 (8th Cir. 1996) (quoting Gelco Corp.

V. Coniston Partners, 811 F.2d 414, 418 (8th Cir. 1987)).
                   f



       Moreover, "a party must show that the harm is certain and great and of such imminence

that there is a clear and present need for equitable relief." Iowa Utils. Bd. v. Fed. Commc 'ns

Comm 'n, 109 F.3d 418, 425 (8th Cir. 1996). Because Lundahl has filed pro se, the claims will be

liberally construed. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even with this construction,

"a pro se complaint must contain specific facts supporting its conclusions." Martin v, Sargent,




                  K
780 F.2d 1334,1337(8th Cir. 1985); Ellis v. City ofMinneapolis, 518 F. App'x 502, 504(8th

Cir. 2013).

                                             Analysis

       After reviewing Lundahl's motions for permanent injimction in Dockets 4 and 9 it is

noted that these motions are virtually the same. The only differences in these 81 (Docket 9) and

82(Docket 4) page motions are the titles, a different introduction paragraph in Docket 9, and an

additional sentence in Docket 4. Furthermore, this Court notes that Dockets 4 and 9 mirror the

"General Allegations and Argument" sections(a total of fourteen pages) of Lundahl's initial

complaint. Compare Dockets 4 and 9 to Docket 1.

       Lundahl alleges in Dockets 4 and 9 that "SELLERS have now threatened to back out of

this deal irrespective that Plaintiff has expended more than $10,000 in improvements on the

seller's property through third persons based on the fraudulent lulling and fid[u]ciary fi-aud of the

Defendants." Dockets 4 at 13 and 9 at 14. Lundahl has not speeifieally addressed any of the

factors set out by Dataphase. This Court cannot properly consider a preliminary/permanent

injunction with the facts asserted in Dockets 4 and 9 because they simply mirror the initial

complaint and do not articulate the Dataphase factors. Therefore, Lundahl's motions(Dockets 4

and 9)are denied.

       This Court must now address Lundahl's third motion for permanent injunction. Docket
                  T


17. In Docket 17,Lundahl moves for a permanent injunction because:
                  li
       [djefendants Julie Gross and the State of South Dakota Office of Rural Development
       have wholly failed to file any answer or otherwise respond in any manner to either
       Plaintiffs Complaint or Plaintiffs Motion for an Emergency Permanent Injunction. . ..
       THEREBY CONCEDING TO SAME AS A MATTER OF FACT AND LAW.


Docket 17 at 2. Limdahl alleges that "[a]n example ofthe urgency is shown by the Homestart

Plus grant which program permanently expired on December 31,2018 unless a reservation
number was issued prior to that date and the reservation is utilized before February 12, 2019. See

gmail attached hereto as exhibit 1." Docket 17,at 2. The attachment that Lundahl refers to does

not show that the'Homestart Plus program is permanently expired^—^none of the attachments
                 ty
                  ^1
entered with this motion show this.


       Arguably, the possibility oflosing a loan may constitute irreparable harm however

Lundahl fails to allege facts that show that this harm is certain(no facts showing that Lundahl

will receive the loan as a number of party's are involved). Moreover, Lrmdahl fails to assert and

support the Dataphase factors. Lundahl fails to:(1)balance the harm that not granting the

preliminary injunction would cause to her and the injury of granting this would cause the

defendants;(2)show the likelihood that Lundahl will succeed on the merits; and (3)the public's

interest in granting a preliminary injunction. Although this Court will liberally construe

Lundahl's filings,;there must be present arguments to liberally construe.

       This Court will not be issuing sanctions at this time, however, the Court would like to put

Lundahl on notice that a mirror image of the initial complaint in further pleadings may be seen as

an improper purpose and an unnecessary delay which could subject Lundahl to sanctions. Under

Federal Rule of Civil Procedure 11 "[o]n its own, the court; may order [a].. . party to show

cause why conduct specifically described ... has not violated Rule 11(b). Fed R. Crv. P.

11(c)(3). Rule 11 provides that:

       By presenting to the court a pleading, written motion, or other paper—whether by
       signing, filing, submitting, or later advocating it-an attorney or unrepresented party
       certifies that to the best ofthe person's knowledge, information, and belief, formed after
       an inquiry'reasonable under the circumstances:
              (1)is it not being presented for any improper purpose, such as to harass, cause
              unriecessary delay, or needlessly increase the cost of litigation;
               (2)the claims, defenses, and other legal contentions are warranted by existing law
               or by a nonfrivolous argument for extending, modifying, or reversing existing law
               or for establishing new law;
               (3)the factual contentions have evidentiary support or, if specifically so
               identified, will likely have evidentiary support after a reasonable opportunity for
               further investigation or discovery; and
               (4)the denials offactual contentions are warranted on the evidence or, if
               specifically so identified, are reasonably based on belief or a lack ofinformation.

Fed. R. Civ. P. 11(b)(1-4).

        As this Court has noted, subjective bad faith is not required to determine whether Rule 11
                 )

has been violated jby an attorney or pro se litigant. Beaner v. United States, 361 P. Supp. 2d
                  r



1063, 1068(D.S.D. 2005); see N.A.A.C.P. Special Contribution Fund v. Atkins, 908 F.2d 336,

339(8th Cir. 1990)("In determining whether a violation of Rule 11 has occurred, the district

court must apply an 'objective reasonableness' standard."); Carman v. Treat, 1 F.3d 1379, 1382

(8th Cir. 1993)("subjective belief and pro se status... do not insulate [the plaintiff] from the

reach of Rule 11.")."As some courts have stated, one can no longer avoid 'the sting of Rule 11

sanctions by operating under the guise of a pure heart and empty head.'" Beaner, 361 F. Supp.

2d at 1068-69; Smith v. Ricks, 31 F.3d 1478,1488 (9th Cir.1994)(quoting Zuniga v. United Can

Co., 812 F.2d 443', 452(9th Cir. 1987)).
        A motion for a preliminary injvmction should not be an excuse to copy and paste a party's

complaint. It should present an articulable argument to support a preliminary injimction should

be granted and should, at the very least, present facts that support what the movant is seeking.

IT IS ORDERED;

        1. That Limdahl's motions for preliminary injunction (Dockets 4, 9, and 17) are denied.

    DATED August \4 ,2019.
                                              BY THE COURT:


ATTEST:                                     fajjUMiU
MATTHEW W.THELEN,CLERK                       'iawrence L. Piersol
                                              United States District Judge




                 a'r
